              Case 3:17-cv-00522-JWD-RLB           Document 239       02/02/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
       DAMIAN FRANCOIS
                                                                        CIVIL ACTION
       VERSUS
                                                                        NO. 17-522-JWD-RLB
       GENERAL HEALTH SYSTEM


              A status conference by ZOOM was held in the above matter before District Judge John

       W. deGravelles on February 2, 2021. Present were Garret Scott DeReus for Plaintiff and

       Adrien Gingles Busekist.

              The conference was held at the request of counsel for Defendant (Doc. 237).

              Given the state of Covid 19 pandemic, since it is still not safe to proceed with a jury

       trial under the circumstances of the case including the length of trial, number of potential

       jurors who will need to be called, the size of the jury, the number of persons at counsel table

       and the number of witnesses, the seven-day jury trial set for March 8, 2021, at 9:00 a.m. in

       Courtroom 1 is continued and reset for December 6, 2021 at 9:00 a.m. in courtroom 1.

       The Court and counsel will begin with a status conference on December 6, 2021 at 8:30 a.m.

       in courtroom 1 to address any remaining pretrial matters.

              In light of the new trial date, the parties may file a joint motion to extend any

       deadlines that need to be reset.

              Since counsel in this matter are the same as counsel in 18-cv-00451-JWD-EWD, Ward

       v. Baton Rouge General Physicians, Inc. et al, the Court advised that, in Ward, a motion for a

       status conference should be filed in approximately thirty days to discuss if the trial in this

       matter should proceed as scheduled or be continued.

              The Court disclosed to the parties that Baton Rouge General allowed he and his


Jury
       Case 3:17-cv-00522-JWD-RLB           Document 239        02/02/21 Page 2 of 2




spouse to receive their first COVID-19 vaccination from the Baton Rouge General on the first

day they began vaccinating there. The Court indicated that this would not affect his decision

making in the case and he did not consider this grounds for recusal. However, in light of this

disclosure, the Court will allow the parties two-weeks to file a motion for recusal which, if

filed, will be referred to another judge to consider. If no motion is filed, the Court will

consider that neither party has an objection with this Court presiding over this matter.

       The Court encouraged the parties to contact the Magistrate Judge to schedule a

mediation, but, if the parties did not voluntarily agree to mediation, the Court would order

mediation.

       The Court then addressed the issues in the Defendant’s Motion (Doc.237):

       1. The parties agreed that Ms. Deemer’s testimony would be live for trial unless she
          unexpected became unavailable due to her age or health. Counsel for Plaintiff
          advised the Court and counsel that he will contact Ms. Deemer on a weekly basis
          about 40 days prior to trial and advise the Court and opposing counsel if there is
          a need for her testimony to change from live to deposition testimony for the trial
          of this matter.
       2. Counsel states that Latricia Campise advised that she is bed bound and unable to
          appear for testimony in court. Ms. Campise has also declined to be present for a
          trial deposition secondary to COVID19 concerns. The Court advised counsel that
          Ms. Campise would be required to submit a note from a doctor setting forth the
          reasons why she would be unable to appear. The Court also offered to the
          parties that her testimony could be presented at trial via live video, assuming the
          Court and parties can establish agreeable safeguards for said testimony.


       Signed in Baton Rouge, Louisiana, on February 2, 2021.

                                               S
                                         JUDGE JOHN W. deGRAVELLES
Cv 36; T: 0:30                           UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
